Case 2:20-cv-03874-JAK-GJS Document 13 Filed 07/02/20 Page 1 of 1 Page ID #:109


                                                                       July 2, 2020
  1
                                                                           VPC
  2
                                    UNITED STATES DISTRICT COURT
  3
                                   CENTRAL DISTRICT OF CALIFORNIA
  4

  5
       CAMERON L. BLACKBURN,                        Case No. 2:20-cv-03874-JAK-GJS
  6
                          Plaintiff,                ORDER ON PLAINTIFF’S NOTICE OF
  7                                                 VOLUNTARY DISMISSAL WITH
              v.                                    PREJUDICE
  8

  9    PACIFIC RETRIEVAL, LLC,

 10                       Defendant.

 11

 12                           ORDER ON DISMISSAL WITH PREJUDICE
 13
             Plaintiff, Cameron L. Blackburn (“Plaintiff”), by and through his attorneys, Sulaiman Law
 14

 15   Group, Ltd. having filed with this Court his Notice of Voluntary Dismissal with prejudice and the

 16   Court having reviewed same, now finds that this matter should be dismissed.

 17          IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby
 18   dismissed, with prejudice.
 19

 20    Dated: July 2, 2020.

 21                                               _______________________________________
                                                  Judge, John Kronstadt U.S. District Court
 22

 23

 24

 25

 26

 27

 28
                                                      1
